Carter, J.:
1. It is insisted by the seventh ground of demurrer that the review sought by the bill filed by defendant was proper, because (a) no final decree was properly entered in the cause; (b) the decree of June 19th, 1897, was informal and imperfect, and within itself unintelligible, as it can only be read in connection with and by reference to another decree rendered in the samé cause November 25, 1893; (c) that William D. Bloxham, one of the parties to said decree, had ceased to be Comptroller of the State of Florida at the time it was entered.
A. If, as contended by defendant, the decree of June 19, 1897, is not a final one, then the bill of review filed was premature; for it is an elementary proposition that such a bill lies only to a final decree. Putnam v. Lewis, 1 Fla. 455; Owens v. Love, 9 Fla. 325; 2 Beach Mod. Eq. Pr., §852; Story’s Eq. Pldg., §408 a. If this was the only objection to the proceeding sought to be prohibited, we might well leave the relators to their remedy by appeal; but we think other grounds for prohibition exist and that the objections to this decree are without force. It is argued by defendant that a decree is final only when it fully decides and disposes of the whole merits of a cause and reserves no further questions or directions for the future judgment of the court; but counsel fail to point out any matter in issue not disposed of by this decree, and there certainly is no reservation .therein of any question for the future judgment of the court. It is said that the-decree is a repetition and recital of the mandate of this court upon the first appeal, reversing certain features of the former decree of November 25, 1893, and leaving the case exactly where it was before that decree was rendered. We do not so construe it. It makes a final disposition of the *312•supplemental bill in the nature of a bill of review; adjudges the entire costs of suit against defendant, reverses those features of the decree of November 25, 1893, which held that the lines of railroad from Wild-wood to Plant City, and from Plant City to Tampa, were subject to taxation, and grants a perpetual injunction against the enforcement of assessments on those lines,' as well as another named. It also reverses that portion of the former decree which held the statute to be unconstitutional under which the assessments were made, and also certain features of the former decree which held that the several lines of railroad sought to be subjected to the payment of taxes were not assessable against the Florida Railway & Navigation Company for 1879, 1880 and 1881, and which enjoined the collection of taxes for those years. It affirms so much of the former decree as held the lines of railroad therein described subject to taxation for certain years named; which refused an injunction against the collection thereof, and which refused to direct a return of taxes collected from the Florida Railway & Navigation Corn-pan}'-. It seems to us that this decree finally disposes of every question involved in the case. It certainly leaves nothing open for future decision, nor does it contemplate that any further action is to be had in the cause, other than to enforce the decree rendered. It was wholly unnecessary for the Circuit Court to “reverse” or “affirm” any portion of its former decree, as the judgment and mandate of this court, upon the appeal therefrom, operated directly upon thát decree without the intervention of any action of the Circuit Court. Merritt v. Jenkins, 17 Fla. 593. While there may be some technical objections to the form of the decree of June 19, 1897, it is, when construed in connection with *313the pleadings, the former decree and the mandate from this court, a definite and intelligible final decree.
B. The decree of November 25, 1893, referred to in the decree of June 19, 1897, was a matter of record in the same suit, and the maxim id certum est ,quod certum reddi potest will sustain a decree in equity which refers to record data'for determining what is otherwise uncertain on the face of the decree. 5 Ency. Pl. & Pr., p. 1067, and authorities cited; Shepard v. Kelly, 2 Fla. 634.
C. If there is any merit in the contention that a defect of parties existed at the time of the rendition of the decree of June 19, 1897, because Governor Bloxham had ceased to be Comptroller, it is difficult to perceive the ground upon which such defect can avail the defendant in this proceeding or become the basis of a bill of review. Governor Bloxham had not ceased to be a party to the suit, although his official capacity had ceased. The decree was entered in his name as Comptroller, but afterwards, and before the bill of review was filed. Comptroller Reynolds, upon defendant’s application “for an order to substitute William H. Reynolds, Comptroller, in place of William D. Bloxham, late Comptroller,” was “made party defendant in place of William D. Bloxham, late Comptroller and defendant herein.” It may have been irregular to thus substitute one party for another in a final decree, but it was done upon defendant’s application and by its consent, and it has no ground to complain that the error, if any, in the final decree for want of proper parties was corrected upon its own application before its bill of review was filed.
II. A. The first, second, fourth and fifth grounds of demurrer will be considered together. Upon the appeal from the decree of November 25, 1893, this court *314considered and decided every question involved in the case at that time, and left nothing open for the decision of the Circuit Court. The Circuit Court, instead of obeying the mandate issued upon the judgment of this court, granted defendant leave to file a supplemental bill in the nature of a bill of review, and entertained jurisdiction of the bill filed in accordance with sueh leave. Upon appeal from an order overruling a demurrer to that bill, this court held that where an appellate court affirms a decree of the Circuit Court, or when such a decree is modified on appeal, either as to questions of law or fact necessarily involved, with directions for further proceedings consistent with the opinion, the Circuit Court has no authority to open the case for a new trial or to enter any other judgment than that directed to be entered, unless authority to do so is expressly given by the appellate court; that when the appellate court has examined the record of a cause, and affirmed the decree appealed from, or has modified or reversed such decree, with directions as to the decree to be entered, whether the decision was on questions of law or fact, it is not the province of the court a quo to allow further proceedings, but -the judgment and mandate of the appellate court must be obeyed. Bloxham v. Florida Central & Peninsular Railway Co., 39 Fla. 243, 22 South. Rep. 697. This holding is not only in accordance with our Constitution and statutes, but it inevitably results from the inherent nature of courts of error and trial courts. The Supreme Court of this State is the final arbiter of all questions of law and fact properly presented to it by appeals from other courts. The superior authority of its judgments depends upon the jurisdiction of the court to render them, and not upon the question as to whether they are right or wrong. There is and can be no authority in an inferior court to correct *315mistakes made by this court in its conclusions of fact; or its interpretation of the law. An appeal to a superior court to correct errors committed by an inferior one can not be followed by proceedings in the inferior to correct errors committed by the superior. If so litigation would be interminable, the superior would be subordinated to the inferior, and the judgments of the superior could only be enforced when they coincided with the judgments of the inferior. The defendant does not deny that this court had jurisdiction of the subject-matter and the parties, and to render the judgment rendered by us upon the first appeal. In its petition to file the bill of review defendant does not deny such jurisdiction, but it claims that this court reached a certain conclusion of fact necessary to be determined, by a wholly mistaken view of facts not in issue in the case, or submitted, and upon an interpretation of the statements of the bill entirely at variance with the facts as they existed, and the understanding and purport of such statements at the hearing below, and that this court ought to have found as a matter of fact from the allegations of the bill and the answer that defendant was an innocent purchaser of the lines of road assessed for taxes, and consequently not liable for same. It is insisted by the petition that these were errors of law apparent upon the face of the decree, and that for this reason the whole decree should be reviewed and reversed, and a decree entered directly the reverse of the one directed by this court. It is not contended that Judge White erred in any of his conclusions, but he is asked to find that this court did err, and to set aside its findings and judgment and substitute his own therefor, tie is asked to invade our jurisdiction, to deny the authority and binding force of our judgments and to proceed to set them aside because he may think them wrong. It is *316a familiar rule of law that one court in proceedings not appellate has no power to review or reverse, or disregard the judgment of another court of equal or even inferior authority for errors of law or fact not affecting-jurisdiction. How much stronger do the reasons for such a rule become when allied to the judgments of superior courts. The Circuit Court was without power under any circumstances to set aside, reverse or annul the judgment of this court rendered upon the 'former appeal, or to review the decree entered in obedience thereto, for alleged errors of law or fact committed by us in rendering our judgment. The attempted exercise of such a power is subversive of that subordination which has been established by the Constitution. It not only assumes a jurisdiction nowhere granted to the Circuit Courts, but usurps that which appertains to this court, or some other to which an appeal may be taken. The question is not one of procedure, it is one of power; of jurisdiction over the subject-matter. When the mandate of this court goes to the court below, directing the entry of a specific judgment, that court has no discretion in the matter of obedience thereto. It is without power to say that the judgment was wrong; its duty, and only duty, is to obey the mandate. It is charged with no responsibility for the errors alleged to have been committed by this court, nor does it possess any power to correct them. For these reasons a bill does not lie in that court to review errors attributable to this court upon the face of a decree affirmed by it or one entered in pursuance of its mandate. Perry v. Tupper, 71 N. C. 380; Pinkney v. Jay, 12 Gill & J. 69; Stallworth v. Blum, 50 Ala. 46; Lore v. Hash, 89 Va. 277, 15 S. E. Rep. 549; Inman, Swann & Co. v. Foster, 72 Ga. 79; Meyer v. Johnson, 60 Ark. 50, 28 S. W. Rep. 797; Brewer v. Bowman, 3 J. J. Marsh, 492, S. C. 20 Am. *317Dec. 158; Southard v. Russell, 16 How. 547; Kingsbury v. Buckner, 134 U. S. 650, 10 Sup. Ct. Rep. 638; Gaines v. Rugg, 148 U. S. 228, 13 Sup. Ct. Rep. 611; Dennison v. Goehring, 6 Pa. St. 402.
B. It is insisted that the Circuit Court in granting permission to file the bill of review was acting under the authority given by this court upon appeal from the order overruling the demurrer to the supplemental bill in the nature of a bill of review. In that case (39 Fla. 243, 22 South. Rep. 697) it was said that the petition for leave to file a supplemental bill in the nature of a bill of review, considered with the bill permitted to be filed in the lower court, could not be regarded as affording any sufficient ground for reviewing the judgment directed to be entered by this court under its mandate, if it had been entered, beyond the exemption of taxation in question of the line of railroad from Jacksonville to Chattahoochee. The court said: “We are satisfied from the entire record before us that there is sufficient shown to authorize this court to grant leave to appellee to be heard on an application in the Circuit Court to file a bill of review of the judgment when entered to the extent of the line of railroad and branches from Jacksonville to Chattahoochee, formerly known as the Florida Central & Western Railroad Company, and after a careful examination of all that has been disclosed we are of opinion that justice requires that an order be made in this court granting permission to appellee to be further heard in the Circuit Court to .the extent mentioned on account of the alleged newly discovered matter.” The leave granted the company did not extend to a review of the decree as to all of the defendant’s property, nor as to errors committed by this court, but the leave was expressly confined to the line of road from Jacksonville to Chattahoochee and *318branches, and extended no further than a ■ review for newly discovered matters. In the same connection the Circuit Court was advised that it had no authority to entertain a bill to review the decree to be entered by it, unless the appellate court had given permission to one of the parties to apply for leave to file such a bill. When defendant applied for leave to file a bill to review the entire decree, it exceeded the permission granted it, and when the Circuit Judge granted leave to file such a bill he acted in disregard of a judgment of this court rendered in the same cause that such a bill could not be filed without leave first obtained from this court. This judgment had become res judicata, the principles announced in the opinion had become the law of the case binding alike upon the parties and the court. Wilson v. Fridenberg, 21 Fla. 386. Under these circumstances the relators remedy by appeal is inadequate as well as useless. The matter has already passed to final judgment in this court and if that judgment is enforced the proceedings in the Circuit Court in disregard thereof will cease. We are given power (Section 5, Article V, Constitution 1885) to issue all writs “necessary or proper to the complete exercise of” our jurisdiction. There is no doubt that the attempt to open up for review the decree entered in pursuance of our mandate, for errors committed by us, as well as the attempt to exercise jurisdiction over other features of the decree in disregard of our decision that such jurisdiction must not be exercised without leave first granted by this court, constitute an unwarranted interfence with and disregard of the judgments of this court, for the correction of which prohibition is the proper remedy. State ex rel Wolferman v. Superior Court, 8 Wash. 591, 36 Pac. Rep. 443; Harriman v. County Commissioners, 53 Me. 83.
III. The third ground of the demurrer is untenable. *319The order granting leave to file the bill of review does not show that relators were present when it was made. It recites that notice had been given them, which would indicate that they were not present. The notice served upon them stated that the application would be made under the permission granted by this court in its opinion and by its mandate sent down May 24, 1897, and the notice did not intimate that the application would be broader than the permission granted. At any rate the relators demurred to the bill filed, on the ground that it sought to review the decree as'to lines of road other than those mentioned! in the order from this court granting leave, and this action of the relators followed by the suggestion for prohibition in this court, indicates very clearly that they have not waived their right to this remedy, nor given their consent for the Circuit Court to review the decree in respects not authorized by this court, even if such consent could give it jürisdiction so to do.
IV. As to the sixth ground of demurrer, the Circuit Court has already taken a step in the exercise of an assumed jurisdiction to review the decree for alleged errors of law and in other respects not authorized. The order made permitted the filing of a bill of review as prayed in the petition. The prayer of the petition was for leave to file a bill to review the decree for newly discovered evidence and the error in law appearing on the face of the decree. It appeared upon the face of the petition presented to the'judge that the permission desired was to review the entire decree for errors committed by this court, and that permission had not been obtained from this court to review any part of the decree except that relating to the line of road from Jacksonville to Chattahoochee and branches, and that only for newly discovered matters. The petition on its face dis*320closed a lack of jurisdiction in the Circuit Court to grant part of the relief prayed, and instead of confining the leave to file 'the bill within the limits of the permission granted by this court, the Circuit Court granted the leave in accordance with the prayer of the petition, and thereby assumed and exercised authority denied by this court, and a jurisdiction clearly beyond its powers. Under these circumstances it was not necessary for relators to tender a plea to the jurisdiction in the Circuit Court and obtain a ruling thereon before resorting to the remedy by prohibition. Where the want or excess of jurisdiction relates to the subject-matter, and is apparent upon the face of the proceedings, and the court has made some order in the exercise of such unauthorized jurisdiction, as is the case here, prohibition will lie, even though no plea to the jurisdiction has been tendered. While there are some authorities to the contrary, we think this was clearly the rule of the common law, and, therefore, binding upon us. Wadsworth v. Queen of Spain, 17 Ad. & E. (N. S.) 215; Mayor v. Cox, L. R. 2 E. & I. App. Cas. 239; Farquharson v. Morgan, L. R. 1 Q. B. Div. 552; Swinburn v. Smith, 15 W. Va. 483; State v. Wilcox, 24 Minn. 143; United States v. Peters, 3 Del. 121; Ex parte Phenix Ins. Co., 118 U. S. 610, 7 Sup. Ct. Rep. 25.
Y. It is insisted in argument that the suggestion does not deny that the Circuit Court has jurisdiction to review the decree to the extent of the line of road from Jacksonville to Chattahoochee with branches, for newly discovered matter, but that it prays for a prohibition against any further proceedings whatever upon the bill for review filed. It is claimed that the writ ought to be refused because if issued it must be as broad as the prayer therefor. In this case we might properly issue the writ in strict accordance with the prayer, he-*321cause the bill filed does seek to review the whole decree for errors of law, which we have seen is wholly unauthorized. The rule in mandamus requires the peremptory to be as broad as the alternative writ (State ex rel. Moody v. Call, 39 Fla. 165, 22 South. Rep. 266), but we have found no authority for the proposition that the writ of prohibition must be refused if it is determined that it can not be granted to the extent prayed in the suggestion. It was held in Queen v. Local Government Board, L. R. 10 Q. B. Div., 309, that where a party applies for a prohibition, and asks the court to prohibit another court more than he ought to ask for, yet nevertheless if part of his request turns out to be well founded the court ought to mould the prohibition and to limit it to only so much of his request as is well founded. We think this is the true rule; and if we issue the writ in this case, it can be so framed as to prohibit only the excess of jurisdiction assumed by the Circuit Court: for prohibition lies to restrain an excess of jurisdiction, as well as to prevent a court from proceeding in a case where it has no jurisdiction whatever. State ex rel. Floral City Phosphate Co. v. Hocker, 33 Fla. 283, 14 South. Rep. 586.
The demurrer to the suggestion is overruled, with leave to defendant to plead on or before 10 o’clock A. M. Saturday, 30th inst.